 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   Gregory A. W.,                      )   NO. ED CV 18-2011-E
                                         )
12                  Plaintiff,           )
                                         )
13        v.                             )   MEMORANDUM OPINION
                                         )
14   NANCY A. BERRYHILL, DEPUTY          )   AND ORDER OF REMAND
     COMMISSIONER FOR OPERATIONS,        )
15   SOCIAL SECURITY,                    )
                                         )
16                  Defendant.           )
     ____________________________________)
17

18        Pursuant to sentence four of 42 U.S.C. section 405(g), IT IS

19   HEREBY ORDERED that Plaintiff’s and Defendant’s motions for summary

20   judgment are denied, and this matter is remanded for further

21   administrative action consistent with this Opinion.

22

23                                PROCEEDINGS

24

25        Plaintiff filed a complaint on September 20, 2018, seeking review

26   of the Commissioner’s denial of benefits.   The parties consented to

27   proceed before a United States Magistrate Judge on October 18, 2018.

28   Plaintiff filed a motion for summary judgment on February 1, 2019.
 1   Defendant filed a motion for summary judgment on March 4, 2019.1       The

 2   Court has taken the motions under submission without oral argument.

 3   See L.R. 7-15; “Order,” filed September 25, 2018.

 4

 5                                   BACKGROUND

 6

 7        Plaintiff, a former United States Navy Hospital Corpsman, asserts

 8   disability since December 18, 2014, based on, inter alia, major

 9   depressive disorder, anxiety, post traumatic stress disorder and

10   degenerative joint disease (Administrative Record (“A.R.”) 77-78, 84-

11   86, 260).   An Administrative Law Judge (“ALJ”) reviewed the record and

12   heard testimony from Plaintiff and a vocational expert (A.R. 10-23,

13   61-130).    Plaintiff testified to pain and limitations of allegedly

14   disabling severity (A.R. 83-104).2       The ALJ found that Plaintiff has

15   “severe” status post right tibial osteotomy, osteoarthritis of the

16   right knee, major depressive disorder (recurrent), bipolar disorder

17   and post traumatic stress disorder (A.R. 13).

18
          1
               Both motions for summary judgment exceed the ten-page
19   limit imposed by the Court in the “Order,” filed September 25,
     2018. Both counsel shall heed the Court’s orders in the future.
20
          2
21             Plaintiff testified that he could not work because he
     has physical limitations in lifting, bending, kneeling, and
22   sitting, claiming that he has a hard time just getting ready in
     the morning and requires his wife’s help with showering (A.R.
23   83). Plaintiff said he has been unable to stand for more than a
     few minutes without extreme pain ever since a September, 2015
24   high tibial osteotomy surgery (A.R. 92-93, 96). Plaintiff said
25   his most comfortable position is sitting with his right leg
     extended at waist level for up to 80 percent of the time he is
26   seated, which he has done for pain since the September, 2015
     surgery (A.R. 93-94). The vocational expert testified that if
27   someone were required to elevate the right leg to waist level
     while seated, the requirement would eliminate all work (A.R. 128-
28   29).

                                          2
 1        The ALJ also found, however, that Plaintiff retains a residual

 2   functional capacity for light work, limited to: (1) standing and

 3   walking for two hours out of an eight-hour workday; (2) occasional

 4   climbing of ramps and stairs, balancing and stooping; (3) no climbing

 5   of ladders, ropes or scaffolds, and no kneeling, crouching or

 6   crawling; (4) no concentrated exposure to hazards, such as moving

 7   machinery or unprotected heights; and (5) simple, routine repetitive

 8   tasks.    See A.R. 16-21 (adopting limitations similar to: (a) those

 9   found by non-examining state agency physicians at A.R. 131-65, except

10   for (i) limits in pushing and pulling with the right lower extremity,

11   (ii) extreme temperature limits, and (iii) limits in interacting with

12   others; and (b) none to “mild” limitations found by the psychological

13   consultative examiner, but not the greater limitations the examiner

14   found).   The ALJ deemed Plaintiff capable of performing work as a

15   Cashier II, Small Products Assembler II, and bench assembler and, on

16   that basis, denied disability benefits (A.R. 22-23 (adopting

17   vocational expert testimony at A.R. 110-14)).

18

19        The Appeals Council denied review (A.R. 1-5).

20

21                               STANDARD OF REVIEW

22

23        Under 42 U.S.C. section 405(g), this Court reviews the

24   Administration’s decision to determine if: (1) the Administration’s

25   findings are supported by substantial evidence; and (2) the

26   Administration used correct legal standards.     See Carmickle v.

27   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

28   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

                                         3
 1   682 F.3d 1157, 1161 (9th Cir. 2012).    Substantial evidence is “such

 2   relevant evidence as a reasonable mind might accept as adequate to

 3   support a conclusion.”   Richardson v. Perales, 402 U.S. 389, 401

 4   (1971) (citation and quotations omitted); see also Widmark v.

 5   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

 6

 7         If the evidence can support either outcome, the court may

 8         not substitute its judgment for that of the ALJ.   But the

 9         Commissioner’s decision cannot be affirmed simply by

10         isolating a specific quantum of supporting evidence.

11         Rather, a court must consider the record as a whole,

12         weighing both evidence that supports and evidence that

13         detracts from the [administrative] conclusion.

14

15   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

16   quotations omitted).

17

18                                  DISCUSSION

19

20         After consideration of the record as a whole, the Court reverses

21   the Administration’s decision in part and remands the matter for

22   further administrative proceedings.    As discussed below, the

23   Administration materially erred in evaluating the evidence of record.

24   ///

25   ///

26   ///

27   ///

28   ///

                                        4
 1   I.   Summary of the Relevant Medical Record3

 2

 3        Plaintiff was discharged from the Navy on December 18, 2014,

 4   reportedly after being charged with driving under the influence of

 5   alcohol in August of 2013 (A.R. 81, 252-53, 563).   Plaintiff asserts

 6   disability starting the next day (A.R. 77-78).   The Department of

 7   Veterans Affairs (“VA”) issued a letter certifying that Plaintiff was

 8   receiving 100 percent service-connected disability payments of a

 9   certain sum as of December 1, 2017 (A.R. 317).   The letter does not

10   indicate how Plaintiff’s disability was determined, or if December 1,

11   2017 was the first date the VA deemed Plaintiff disabled (A.R. 317).

12   The earliest VA medical record referencing Plaintiff’s 100 percent

13   disability rating is dated March 3, 2015, and lists the following

14   rated disabilities:   major depressive disorder (50%), paralysis of

15   musculospiral nerve (30%), sinusitis (maxillary, chronic) (30%),

16   limited extension of knee (30%), migraine headaches (30%), stricture

17   of the urethra (20%), superficial scars (20%), lumbosacral or cervical

18   strain (10%), tinnitis (10%), knee condition (10%), superficial scars

19   (10%) and limited flexion of the knee (10%) (A.R. 971-72).   The

20   record, though lengthy, does not contain the VA ratings decision

21   itself or the report(s) on which the decision may have been based.

22

23        The record does contain a later medical opinion from Dr. Candice

24   Barnett who reviewed Plaintiff’s VA medical records, examined

25

26
          3
               Because Plaintiff’s challenges to the ALJ’s decision
27   focus on the ALJ’s consideration of Plaintiff’s alleged physical
     limitations, the Court has not summarized the record regarding
28   Plaintiff’s mental health treatment.

                                        5
 1   Plaintiff and completed VA Disability Benefits Questionnaires dated

 2   April 15, 2015 (A.R. 997-1024).   Dr. Barnett found: (1) no evidence of

 3   an ankle condition; (2) evidence that Plaintiff was treated for a back

 4   condition consistent with lumbar strain during his service; (3) a

 5   diagnosis of eczema from 2009 with no current lesions observed; and

 6   (4) a diagnosis of urinary retention in October of 2013, which causes

 7   urinary frequency every one to two hours in the daytime (A.R. 999-

 8   1000, 1014, 1016-17, 1018-19).    On examination of Plaintiff’s back,

 9   Plaintiff reportedly had normal range of motion, no evidence of pain

10   on weight bearing, mild to moderate tenderness in the lumbar

11   paraspinal muscles, muscle spasm, local tenderness and guarding not

12   resulting in an abnormal gait or abnormal spinal contour, normal

13   strength in hip flexion, knee extension, ankle plantar flexion, ankle

14   dorsiflexion and great toe extension, no muscle atrophy, normal reflex

15   and sensory examination, negative straight leg raising testing, no

16   signs or symptoms of radiculopathy, no ankylosis and no neurological

17   abnormalities (A.R. 1001-04).    On examination of Plaintiff’s ankles,

18   he reportedly had normal range of motion, no evidence of pain with

19   weight bearing, tenderness, or crepitus, normal muscle strength and no

20   atrophy or ankylosis (A.R. 1008-11).    Imaging showed no arthritis or

21   significant findings, and Plaintiff reportedly had no use of assistive

22   devices “as a normal mode of locomotion”   (A.R. 1004-05, 1011-12).

23

24        Dr. Barnett opined Plaintiff’s back condition and ankles would

25   have no functional impact on his ability to perform any occupational

26   tasks (standing, walking, lifting, sitting, etc.) (A.R. 1006, 1012).

27   Dr. Barnett recommended that Plaintiff file a claim for his “bilateral

28   feet condition” (unspecified) (A.R. 1012).   Dr. Barnett opined that

                                         6
 1   Plaintiff’s eczema would impact his ability to work, stating,

 2   “Currently in school for nurse anesthetist.   Plan on graduating 2020.

 3   ¶ He states sometimes its [sic] been hard to sit in car seat/truck

 4   seat to go to school.   Itching rate 5/10.” (A.R. 1017).   Dr. Barrett

 5   opined that Plaintiff’s bladder condition would impact his ability to

 6   work in that he would have to get up every one to two hours to urinate

 7   (A.R. 1021).

 8

 9        In late April of 2015, Plaintiff was referred to an orthopedic

10   surgeon for a right knee meniscal tear, status post knee arthroscopy

11   in 2004, 2005, 2007 and 2011 (A.R. 967).   Plaintiff reported that his

12   knee was locking and giving out (A.R. 967).   He also reportedly had

13   tried four steroid injections in the past two years, which had

14   provided approximately six weeks of relief (A.R. 967).     Plaintiff

15   reportedly had undergone six months of physical therapy with minimal

16   benefit (A.R. 967).   Plaintiff was asked to bring his surgical records

17   to his next appointment and was offered another steroid injection,

18   which Plaintiff refused (A.R. 968).

19

20        On May 28, 2015, Plaintiff reported to his providers that

21   morphine was “working perfect” for his pain (A.R. 1533).    On June 2,

22   2015, Plaintiff was diagnosed with right knee arthritis and was fitted

23   for a knee brace (A.R. 961).   On June 13, 2015, Plaintiff presented to

24   the emergency room because of a fall (A.R. 1524).   On July 2, 2015,

25   Plaintiff reportedly had no deficits in his functional status (i.e.,

26   he was ambulating independently, with a steady gait and no

27   observed/reported muscle weakness or decreased range of motion) (A.R.

28   1517).

                                        7
 1        On July 6, 2015, Plaintiff had surgery for his right knee (i.e.,

 2   diagnostic arthroscopy with medial meniscectomy and chondroplasty),

 3   which showed grade 4 chondromalacia of the medial tibia and femur

 4   (A.R. 1117-19, 1407).    Plaintiff was ordered to begin weight-bearing

 5   as tolerated (A.R. 1118).

 6

 7        On July 27, 2015, Physician Assistant (“PA”) Renee Wilterding

 8   reviewed the record and completed a Disability Benefits Questionnaire

 9   for Plaintiff’s “knee and lower leg conditions” following his surgery

10   (A.R. 1464-82).   Reportedly, Plaintiff was still healing from his

11   surgery and using a brace (A.R. 1470-71).    The PA opined that

12   Plaintiff would be limited to “sedentary employment” while recovering

13   from knee surgery, and should avoid prolonged kneeling, squatting and

14   climbing (A.R. 1472).

15

16        On September 30, 2015, Plaintiff had another right knee surgery

17   (i.e., high tibial osteotomy with placement of titanium spacer and

18   allograft bone graft (A.R. 855-58, 918-21, 926-32, 996-97, 1113-17).

19   Plaintiff was ordered to remain non-weight-bearing on the right lower

20   extremity for six weeks, with the use of a knee immobilizer (A.R.

21   1116; see also A.R. 1295 (October, 2015 treatment note re wheelchair

22   use post-surgery)).4    Plaintiff was discharged from the hospital on

23   October 7, 2015, when he reportedly was able to walk with a “walking

24
          4
25             An October, 2016 CT scan of Plaintiff’s right lower
     extremity showed the hardware from the osteotomy in place,
26   progressive but incomplete bone fusion at the osteotomy tract,
     progressive resorption of bone cement and bone chips at the
27   osteotomy tract, and osteopenia (chronic grade 3-4 chondromalacia
     medical compartment as known, with small joint effusion) (A.R.
28   1121-22).

                                         8
 1   aid” (crutches) (A.R. 1300, 1302, 1308).    At an October 19, 2015

 2   follow-up appointment, Plaintiff was instructed to remain non-weight-

 3   bearing for three more weeks (A.R. 1297).

 4

 5         On October 29, 2015, Plaintiff was admitted to the hospital and

 6   treated for an infection to the surgical incision, and it was noted he

 7   was still non-weight-bearing on the right lower extremity (A.R. 1270-

 8   72, 1291, 1600-02; but see A.R. 1293 (noting no deficit in “functional

 9   status,” i.e., ambulating independently, steady gait, no

10   observed/reported muscle weakness or decreased range of motion and

11   self care)).   In November of 2015, Plaintiff transitioned from

12   axillary crutches to a single forearm crutch (A.R. 585).

13

14         On December 15, 2015, Plaintiff started physical therapy

15   following his tibial osteotomy (A.R. 335-39).   Plaintiff reportedly

16   had been wearing a brace and using crutches until approximately two

17   weeks before the appointment, and reportedly was returning to work the

18   following Monday at Lowes (A.R. 335).5   On examination, Plaintiff’s

19   gait reportedly was antalgic, he had decreased lumbar and cervical

20   lordosis, he had deep pitting edema, his right knee muscle strength

21   was 3/5, and right ankle strength was 4/5 (A.R. 335-36).   Plaintiff

22   was advised to do physical therapy three times a week for four weeks

23   for his right knee pain, ankle pain and edema (A.R. 336-37).     Plantiff

24   was discharged from physical therapy in June of 2016 (A.R. 413-23).

25   ///

26
           5
27               It is unclear when, if ever, Plaintiff may have worked
     at Lowes.    There is no record of any FICA earnings in 2015. See
28   A.R. 248.

                                         9
 1        A treatment note from December 28, 2015, states that Plaintiff

 2   reported right ankle pain not correlated with clinical and MRI

 3   findings, which should have healed or improved with immobilization

 4   post knee surgery (A.R. 552-54).    In January of 2016, Plaintiff

 5   reportedly was ambulating with one forearm crutch, with 4/5 motor

 6   strength in the right lower extremity (A.R. 537).   His right foot had

 7   mild pitting edema and bluish discoloration (A.R. 537).    At another

 8   appointment that same month, Plaintiff reportedly was ambulating with

 9   a limp favoring the right lower extremity, had 3/5 motor strength in

10   the right lower extremity but also had an “independent” gait without a

11   device (A.R. 543).

12

13        In a veteran caregiver assessment form dated April 6, 2016, it

14   was reported that Plaintiff needed assistance with ambulation and

15   transfers, bathing, and dressing, and was using a forearm crutch, knee

16   brace and a wheelchair for long distances (A.R. 470-71).   Reportedly,

17   Plaintiff was not yet able to bear full weight on his right leg, and

18   his gait was unsteady (A.R. 471).    Plaintiff reportedly had undergone

19   six knee surgeries, and his surgeon was trying to prevent Plaintiff

20   from requiring a knee replacement (A.R. 477).

21

22        Plaintiff reportedly was ambulating with a cane later in April of

23   2016, when he presented for group psychology classes and examinations

24   (A.R. 459-60, 463, 468).   Plaintiff reportedly had functional

25   impairments in his lumbar spine, as well as in his lower extremity

26   range of motion, strength and endurance (A.R. 464).   He reportedly was

27   at high risk for falls (A.R. 464).    Plaintiff was given a TENS unit

28   and home alpha stimulator unit (A.R. 469).

                                          10
 1          On June 2, 2016, Plaintiff reportedly had an antalgic gait

 2   “without device,” was ambulating with a cane (A.R. 417-18, 422).

 3   Plaintiff reportedly had 4/5 right lower extremity strength with pain

 4   (A.R. 418).    Plaintiff’s doctor requested aquatic physical therapy

 5   exercises for six weeks (A.R. 420).      Plaintiff was taking morphine,

 6   oxycodone, and mobic daily in addition to clonazepam, which his

 7   doctors wanted to wean to safer dosages (A.R. 421-22, 434-35, 480).

 8

 9          Meanwhile, Plaintiff began complaining of a history of right

10   ankle pain in April and May of 2016 (A.R. 430, 445-46, 457-58, 461-

11   62).    Plaintiff was treated with acupuncture in April and May of 2016

12   (A.R. 331-33, 341-42).

13

14          On June 9, 2016, Plaintiff was seen at Cactus Foot and Ankle for

15   possible surgery for pain in his right ankle, which Plaintiff claimed

16   had been present for more than one year (A.R. 326).     On examination,

17   Plaintiff reportedly had muscle strength of 5/5 in all ranges of

18   motion, pain on palpation to the medial right ankle, pain in the

19   flexor tendons of the medial ankle with significant crepitation,

20   visible discoloration from the “chronic” injury, and pain on palpation

21   to the tarsal tunnel region of the medial right foot and ankle (A.R.

22   326).    An ultrasound reportedly showed hypoechoic signal to the flexor

23   tendons of the right medial ankle consistent with synovitis and

24   chronic tendon pathology (A.R. 326-27).     Plaintiff was diagnosed with

25   right ankle tendonitis, synovitis, limb pain, difficulty walking and

26   tarsal tunnel syndrome, and surgical options were discussed (A.R. 327;

27   see also A.R. 369-72, 376, 380 (December, 2015 right foot x-ray and

28   May, 2016 right lower extremity MRI studies and x-ray)).     Plaintiff

                                         11
 1   then was weaning off opioid medications and clonazepam at that time

 2   (A.R. 400-03, 410-13).

 3

 4        On June 15, 2016, Plaintiff reportedly could walk over two blocks

 5   (A.R. 408).   On June 30, 2016, Plaintiff notedly was ambulating with a

 6   single point cane and had an antalgic gait (A.R. 401).

 7

 8        Plaintiff underwent right ankle tendon and tarsal tunnel surgery

 9   on July 8, 2016 (A.R. 352-57).   Plaintiff was fitted with crutches and

10   given gait training in July of 2016 following his surgery (A.R. 398).

11   On July 11, 2016, Plaintiff reported great improvement compared to his

12   preoperative pain (A.R. 349).

13

14        On August 20, 2016, Plaintiff went to the emergency room for a

15   wound to his ankle that was not healing after his ankle surgery, at

16   which time he “ambulate[d] without difficulty” (A.R. 881-83, 1108,

17   1215).   Plaintiff followed up in September and October for additional

18   wound cleaning, and his gait reportedly was unassisted and steady

19   (A.R. 1030-32).

20

21        On September 15, 2016, Plaintiff apparently was ambulatory with

22   5/5 muscle strength (A.R. 1054).   However, Plaintiff reported that his

23   right knee was worse than it had been before the high tibial osteotomy

24   surgery (A.R. 1055).   Plaintiff’s doctor recommended hardware removal

25   from the right tibia with diagnostic arthroscopy (A.R. 1055).

26

27        On November 28, 2016, Plaintiff apparently was ambulatory without

28   assistance (A.R. 2105).   On December 22, 2016, Plaintiff reportedly

                                        12
 1   was able to walk 30 minutes a day, five days a week (A.R. 2084).

 2

 3        On January 12, 2017, Plaintiff presented for treatment for leg

 4   and back pain, stating that he had tried bowling and had been having

 5   severe right knee pain for the past eight days (A.R. 1621).   On

 6   examination, he had mild swelling and reduced range of motion in full

 7   flexion of the right knee (A.R. 1623).   He was diagnosed with

 8   osteoarthritis of the right knee and low back pain (A.R. 1623).    On

 9   January 19, 2017, Plaintiff was given lumbar facet injections for back

10   pain (A.R. 1873-74).

11

12        On January 26, 2017, Plaintiff reportedly had a normal gait,

13   normal muscle strength, and no edema or tenderness (A.R. 1643).    On

14   February 6, 2017, Plaintiff reportedly had normal range of motion in

15   his right knee with no swelling, some tenderness and a normal gait

16   (A.R. 1682).   On February 9, 2017, Plaintiff discussed his treatment

17   options with his provider and expressed interest in a knee replacement

18   (A.R. 1696).   Plaintiff said he had pain associated with walking, but

19   could ambulate a few blocks with a cane (A.R. 1693).

20

21        On March 1, 2017, Plaintiff complained of right ankle pain and

22   was diagnosed with right tarsal tunnel syndrome (A.R. 1707-09).6     A

23   March 23, 2017 physical therapy treatment note reflected a goal of

24   walking 15 minutes and doing more activities of daily living (A.R.

25   1741).   The therapist recommended a “kneeling walker” for walking

26   outside (A.R. 1745).

27
          6
               A March, 2017 right ankle x-ray assertedly showed
28   right-sided plantar calcaneal spurring (A.R. 1711).

                                        13
 1        On March 28, 2017, Plaintiff presented for follow up and

 2   indicated that he was going to have his hardware from the osteotomy

 3   taken out in June (A.R. 1751).   Apparently, Plaintiff then was taking

 4   six oxycodone a day for his pain (A.R. 1751).   On examination,

 5   Plaintiff had an antalgic gait with a cane (A.R. 1754, 1860).

 6   Plaintiff reportedly lived with his wife and children and had been

 7   “disabled since 2014 due to back pain symptoms” (A.R. 1751).

 8

 9        On April 4, 2017, Plaintiff reportedly had 5/5 muscle strength in

10   his lower extremities and a normal gait (A.R. 1767).   On April 6,

11   2017, Plaintiff’s doctor recommended giving Plaintiff stem cell

12   injections in his right knee (A.R. 1902-03).    On April 24, 2017,

13   Plaintiff reportedly was independent with ambulation and activities of

14   daily living, with a normal gait and 5/5 muscle strength (A.R. 3025).

15

16        Consultative examiner Dr. Rashin D’Angelo interviewed Plaintiff

17   and prepared a “Mental Evaluation by Psychologist” dated April 18,

18   2017 (A.R. 1896-1900).   Plaintiff was observed to walk with an

19   unsteady gait with a cane (A.R. 1896).   Dr. D’Angelo diagnosed post

20   traumatic stress disorder (chronic) and bipolar disorder, and opined

21   that Plaintiff would have no limitations performing simple and

22   repetitive tasks, mild limitations in performing work on a consistent

23   basis without special or additional supervision, mild limitations in

24   accepting instructions from supervisors and interacting with coworkers

25   and the public, moderate limitations in completing a normal workday or

26   workweek due to his mental condition, and moderate limitations in

27   handling the usual stresses, changes, and demands of work (A.R. 1899-

28   1900).   Dr. D’Angelo indicated that Plaintiff was adhering and

                                        14
 1   responding well to treatment, and predicted that Plaintiff’ condition

 2   would significantly improve with treatment (A.R. 1900).

 3

 4          On May 17, 2017, Plaintiff underwent a diagnostic athroscopy and

 5   removal of the hardware in his right knee (A.R. 1845, 2018-21, 3506-

 6   12).       Prior to surgery, Plaintiff reportedly had no deficits in his

 7   functional status (i.e., he was ambulating independently, with a

 8   steady gait and no observed/reported muscle weakness or decreased

 9   range of motion) (A.R. 1832; compare A.R. 1848-49 (caregiver

10   assessment dated May 5, 2017, where Plaintiff stated that he could

11   “barely move” on his own due to right knee and right ankle pain, and

12   that he needed assistance standing up and pivoting and with activities

13   of daily living)).      Plaintiff was ordered to bear weight as tolerated

14   on the right lower extremity after surgery (A.R. 3509).

15

16          On June 19, 2017, Plaintiff reportedly had a normal gait and

17   normal range of motion to the right knee and no swelling, but some

18   tenderness (A.R. 1776).      On August 29, 2017, Plaintiff indicated that

19   he was completely off of all narcotic pain medications, he had pain

20   with climbing stairs and his condition was worsening (A.R. 2203).7

21

22          On January 31, 2018, Plaintiff underwent a right knee open

23   osteochondral allograft, tibial plateau with allograft, and high

24

25          7
               A December, 2017 CT scan of Plaintiff’s right lower
26   extremity showed mild-to-moderate degenerative joint disease with
     joint space narrowing involving the medial compartment of the
27   tibiofemoral joint and patellofemoral joint, mild lateral
     displacement of the patella, and a small amount of effusion (A.R.
28   2176-77).

                                            15
 1   tibial osteotomy revision (A.R. 3491-3506).   Plaintiff was ordered to

 2   remain non-weight-bearing with no range of motion for the first week

 3   after surgery, and he could start 20 percent weight-bearing in

 4   extension at four weeks after surgery if x-rays showed stability (A.R.

 5   3494).   Plaintiff could start full weight-bearing as tolerated at

 6   eight weeks post-surgery, if x-rays showed stability and appropriate

 7   healing (A.R. 3495).

 8

 9         State agency physicians reviewed the record in December of 2016

10   and May and August of 2017 and found, inter alia, that Plaintiff did

11   not meet Listing 1.03 (A.R. 131-65).    These physicians opined that

12   Plaintiff's most restrictive residual functional capacity was for

13   light work with standing and walking limited to two hours in an eight

14   hour day, limited pushing and pulling in the lower extremities due to

15   “OA” (osteoarthritis) in the right knee, with occasional postural

16   limitations except no climbing of ladders, ropes or scaffolds due to

17   right knee problems post surgery, some environmental limitations, and

18   some “moderate” mental limitations (A.R. 131-65 (describing these

19   limitations as “sedentary”)).

20

21         The record does not contain any opinion from a consultative

22   examiner regarding Plaintiff’s physical condition.   At the

23   administrative hearing, Plaintiff’s counsel requested that a medical

24   expert render an opinion regarding Plaintiff’s knee impairment (A.R.

25   73-74, 127-28).   The ALJ denied the request (A.R. 11).

26   ///

27   ///

28   ///

                                        16
 1   II.   Substantial Evidence Does Not Support the ALJ’s Residual

 2         Functional Capacity Assessment.

 3

 4         On the present record, the ALJ’s assessment of Plaintiff’s

 5   residual functional capacity is not supported by substantial evidence.

 6   No medical opinion concurs with the ALJ’s assessment.   As summarized

 7   above, the state agency physicians found greater limitations that the

 8   ALJ found to exist, the only consultative examiner evaluated

 9   Plaintiff’s mental condition and found greater limitations than the

10   ALJ found to exist, and the VA concluded that Plaintiff was 100

11   percent disabled.   Compare A.R. 16, 20-21 (ALJ only giving “partial

12   weight” to the opinions of the state agency physicians and the

13   psychological consultative examiner, and no weight to the VA

14   disability determination) with A.R. 140-45, 157-62 (state agency

15   physicians’ opinions) and A.R. 1899-1900 (consultative examiner’s

16   opinion).   In so far deviating from the medical opinion of record, the

17   ALJ appears to have relied heavily on his own lay opinion to define

18   Plaintiff’s functional capacity.

19

20         An ALJ cannot properly rely on the ALJ’s own lay knowledge to

21   make medical interpretations of examination results or to determine

22   the severity of medically determinable impairments.   See Tackett v.

23   Apfel, 180 F.3d 1094, 1102-03 (9th Cir. 1999); Balsamo v. Chater, 142

24   F.3d 75, 81 (2d Cir. 1998); Rohan v. Chater, 98 F.3d 966, 970 (7th

25   Cir. 1996); Day v. Weinberger, 522 F.2d 1154, 1156 (9th Cir. 1975).

26   Absent expert medical assistance, the ALJ could not competently

27   translate the medical evidence in this case into a residual functional

28   capacity assessment.   See Tackett v. Apfel, 180 F.3d at 1102-03 (ALJ’s

                                        17
 1   residual functional capacity assessment cannot stand in the absence of

 2   evidentiary support); Rohan v. Chater, 98 F.3d at 970 (“ALJs must not

 3   succumb to the temptation to play doctor and make their own

 4   independent medical findings”); Day v. Weinberger, 522 F.2d at 1156

 5   (an ALJ is forbidden from making his or her own medical assessment

 6   beyond that demonstrated by the record).

 7

 8        Additionally, even if the ALJ had wished to adopt in whole the

 9   opinions of the non-examining state agency physicians regarding

10   Plaintiff’s physical limitations, the ALJ could not properly have done

11   so in the absence of other corroborating medical evidence.    See, e.g.,

12   Lester v. Chater, 81 F.3d 821, 831 (9th Cir. 1995) (ALJ may not rely

13   solely on opinions of non-examining physicians); Erickson v. Shalala,

14   9 F.3d 813, 818 n.7 (9th Cir. 1993) (same).

15

16        To aid in assessing Plaintiff’s physical limitations, the ALJ

17   should have ordered an examination and evaluation of Plaintiff by a

18   consultative specialist.   See Day v. Weinberger, 522 F.2d at 1156; see

19   also Reed v. Massanari, 270 F.3d 838, 843 (9th Cir. 2001) (where

20   available medical evidence is insufficient to determine the severity

21   of the claimant’s impairment, the ALJ should order a consultative

22   examination by a specialist); accord Kish v. Colvin, 552 Fed. App’x

23   650 (2014); see generally Mayes v. Massanari, 276 F.3d 453, 459-60

24   (9th Cir. 2001) (ALJ’s duty to develop the record further is triggered

25   “when there is ambiguous evidence or when the record is inadequate to

26   allow for the proper evaluation of the evidence”) (citation omitted);

27   Brown v. Heckler, 713 F.2d 441, 443 (9th Cir. 1983) (“[T]he ALJ has a

28   special duty to fully and fairly develop the record to assure the

                                        18
 1   claimant’s interests are considered.    This duty exists even when the

 2   claimant is represented by counsel.”).

 3

 4        The ALJ’s failure to develop the record fully and fairly is

 5   especially apparent here, where the VA found Plaintiff 100 percent

 6   disabled but the record does not contain the VA’s underlying analysis.

 7   An ALJ must always consider a VA rating of disability and must

 8   ordinarily accord “great weight” to such a rating.   McCartey v.

 9   Massanari, 298 F.3d 1072, 1076 (9th Cir. 2002).   An ALJ may accord

10   “less weight” to a VA rating of disability only if the ALJ “gives

11   persuasive, specific, valid reasons for doing so that are supported by

12   the record.”   Valentine v. Comm'r of Soc. Sec. Admin., 574 F.3d 685,

13   694–95 (9th Cir. 2009) (quoting McCartey v. Massanari, 298 F.3d at

14   1076) (internal quotation marks omitted).

15

16        Here, the ALJ acknowledged that Plaintiff was receiving service-

17   connected disability compensation as of December 1, 2017, based on a

18   100 percent disability rating (A.R. 20 (citing A.R. 317)).   However,

19   the ALJ discounted the rating, stating only that “the VA uses

20   different regulations and standards in analyzing disability that are

21   not entirely consistent with the evaluation of disability under Social

22   Security Administration regulations” (A.R. 20-21).   The ALJ’s

23   statement does not constitute the required “persuasive, specific,

24   valid reason” for discounting a VA rating of disability.   See Berry v.

25   Astrue, 622 F.3d 1228, 1236 (9th Cir. 2010) (fact that rules governing

26   Social Security Administration and VA differ “is not a persuasive,

27   specific, valid reason for discounting the VA determination”)

28   (brackets, internal quotation marks and citation omitted).   There is

                                        19
 1   no indication the ALJ attempted to obtain the actual ratings

 2   decision(s) the VA may have issued in finding Plaintiff disabled.

 3   There is no indication the ALJ sought clarification from Plaintiff’s

 4   VA treatment providers regarding the bases for the VA decision.    Thus,

 5   the ALJ failed to discharge his duty to develop the record with

 6   respect to the VA disability rating.    See, e.g., Fino v. Berryhill,

 7   728 Fed. App’x 775, 776 (9th Cir. 2018) (administrative decision

 8   reversed where ALJ failed to develop the record by attempting to

 9   obtain the report on which a VA ratings decision was based); Goodman

10   v. Berryhill, 2017 WL 2610043, at *3 (W.D. Wash. June 16, 2017)

11   (faulting the ALJ for failing to develop the record by attempting to

12   obtain the VA “Rating Decision” itself).

13

14   III. The Court is Unable to Deem the ALJ’s Errors Harmless; Remand for

15        Further Administrative Proceedings is Appropriate.

16

17        The Court is unable to conclude that the ALJ’s errors were

18   harmless.   See Treichler v. Commissioner, 775 F.3d 1090, 1105 (9th

19   Cir. 2014) (“Where, as in this case, an ALJ makes a legal error, but

20   the record is uncertain and ambiguous, the proper approach is to

21   remand the case to the agency”); see also Molina v. Astrue, 674 F.3d

22   1104, 1115 (9th Cir. 2012) (an error “is harmless where it is

23   inconsequential to the ultimate non-disability determination”)

24   (citations and quotations omitted); McLeod v. Astrue, 640 F.3d 881,

25   887 (9th Cir. 2011) (error not harmless where “the reviewing court can

26   determine from the ‘circumstances of the case’ that further

27   administrative review is needed to determine whether there was

28   prejudice from the error”).

                                        20
 1         Remand is appropriate because the circumstances of this case

 2   suggest that further development of the record and further

 3   administrative review could remedy the ALJ’s errors.   See McLeod v.

 4   Astrue, 640 F.3d at 888; see also INS v. Ventura, 537 U.S. 12, 16

 5   (2002) (upon reversal of an administrative determination, the proper

 6   course is remand for additional agency investigation or explanation,

 7   except in rare circumstances); Leon v. Berryhill, 880 F.3d 1041, 1044

 8   (9th Cir. 2017) (reversal with a directive for the immediate

 9   calculation of benefits is a “rare and prophylactic exception to the

10   well-established ordinary remand rule”); Dominguez v. Colvin, 808 F.3d

11   403, 407 (9th Cir. 2015) (“Unless the district court concludes that

12   further administrative proceedings would serve no useful purpose, it

13   may not remand with a direction to provide benefits”); Treichler v.

14   Commissioner, 775 F.3d at 1101 n.5 (remand for further administrative

15   proceedings is the proper remedy “in all but the rarest cases”);

16   Harman v. Apfel, 211 F.3d 1172, 1180-81 (9th Cir.), cert. denied, 531

17   U.S. 1038 (2000) (remand for further proceedings rather than for the

18   immediate payment of benefits is appropriate where there are

19   “sufficient unanswered questions in the record”).   There remain

20   significant unanswered questions in the present record.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                        21
 1                                   CONCLUSION

 2

 3        For all of the foregoing reasons,8 Plaintiff’s and Defendant’s

 4   motions for summary judgment are denied and this matter is remanded

 5   for further administrative action consistent with this Opinion.

 6

 7        LET JUDGMENT BE ENTERED ACCORDINGLY.

 8

 9             DATED: May 1, 2019.

10

11                                               /s/
                                             CHARLES F. EICK
12                                   UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26
          8
               The Court has not reached any other issue raised by
27   Plaintiff except insofar as to determine that reversal with a
     directive for the immediate payment of benefits would not be
28   appropriate at this time.

                                         22
